Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office is made Final. Claims 1, 3, 6-14, and 16-22 are pending.

Status of Claims 
Applicant’s amendment date 04/29/2022, amending claim 1, 3, 11, and 18. Cancelling claims 2, and 4. 

Response to Amendment 
The previously pending rejection under 35 USC 103, will be maintained. 
The 101 rejection is re-applied. The applicant removed the features that integrated the application into a practical application. (see non-final rejection dated 12/18/2020)
The previously pending rejection under 35 USC 112a will be withdrawn. The applicant removed the limitation in question. see remarks page 10. 

Response to Arguments
Applicant’s arguments received on date 11/03/2021 have been fully considered, but they are not persuasive.
Response to Argument under 35 USC 103: 
Applicant’s arguments are unpersuasive. Applicant’s arguments are geared towards newly added/amended limitations that are considered for the first time in the rejection sections of this office action to which applicant refer for further clarification. 

Claim Objections
Claims 1, 11, and 18 objected to because of the following informalities:  
The independent claims recite “sending a ride opportunity to pick up the first user based on a highest rated ride;”. It should be, “sending a ride opportunity to pick up the first user based on a highest rated ride.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 3, 6-14, and 16-222 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 11, and 18, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  A method comprising: receiving, information about a first user of a shared mobility service; generating, based on the information about the first user, a first user profile comprising one or more first user attributes based on appended data including at least one of surveys, historic purchase habits, observed travel patterns, or online browsing activity, wherein the one or more first user attributes include at least one of a personality factor, an interest, a demographic factor, a preferred temperature, a preferred vehicle condition, or preference of genre of media, and wherein the one or more first user attributes are numerical indicating a degree to which the first user has a corresponding attribute and are determined based on rules that indicate a threshold number of instances determined from the appended data; determining a plurality of rides associated that are available to the first user, wherein each ride includes at least one of a driver with one or more driver attributes and a rider with one or more rider attributes; determine a propensity score between the first user and each of the plurality of rides, indicating propensities between groups of attributes to determine propensity sub-scores for each pair of attributes corresponding to the first user and each attribute of each ride, and wherein each propensity score is a combination of respective propensity sub-scores between the first user and each ride; ranking the plurality of rides based on the respective plurality of propensity scores  and  a ride opportunity to pick up the first user based on a highest rated ride; 

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 11, and 18 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to generate a ride opportunity to pick up a user based on a highest rated ride. which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “computing platform”, “processor”, “memory”, “a communication interface”, “trained machine learning”, “an application programming interface (API), “a multi-dimensional propensity matrix”, and “one or more non-transitory”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 3, 6-10, 12-14, 16-17, and 19-22 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 11, and 18 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 11, and 18 includes various elements that are not directed to the abstract idea. These elements include “computing platform”, “processor”, “memory”, “a communication interface”, “trained machine learning”, “an application programming interface (API), “a multi-dimensional propensity matrix”, and “one or more non-transitory” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. Further, the additional elements of “trained machine learning and/or a multi-dimensional matrix”. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, fig. 1 of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 3, 6-10, 12-14, 16-17, and 19-22 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-13, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al.  US 10,147,325 B1 (hereinafter Copeland) in view of Rostamian et al. US 2015/0204684 A1 (hereinafter Rostamian). Further, in view of Lehmann et al. US 2011/0153629 (hereinafter Lehmann).
Regarding claim 1:
A method comprising: (see at least Copeland Col. 2 lines 30-31, “methods disclosed herein, in some examples, can help to optimize the chances of finding such positive network opportunities in a rideshare by grouping passengers based on factors”) 
at a shared mobility service management computing platform comprising at least one processor, memory, and a communication interface: (see at least Copeland Col. 20 lines 28-51, “at least one central processing unit 802, a system memory 808, and a system bus 822 that couples the system memory 808 to the CPU 802”. Copeland Col. 21 lines 22-23, “user interface display screen”.)
receiving, by the at least one processor, via the communication interface, information about a first user of a shared mobility service; (see at least Copeland Figs. 4-7 Col. 6 lines 20-32, “parameters and preferences can be input to the system by the user themselves. Also, see Copeland col. 14 lines 3-18, “step 302, the user can set permissions that link/provide access of the server 104 to one or more information source, e.g., social media accounts help by the user …. The user can submit characteristics about themselves. Also, see Copeland Col. 18 lines 20-60, “user input screen on the user interface 112 of the user device 106 of Fig. 1”. “the notice 442 also prompts the user to enter preferences that define each of the relevant and determinative  parameter preferences”.)
generating, based on the information about the first user, a first user profile comprising one or more first user attributes; (see at least Copeland Col. 14 lines 19-26, “in a step 304, the data mining module 124 collects additional parameter and parameter preference information about the user for one or more sources and completes a ridesharing profile for the user based on that information and any parameter information and subjective and objective ridesharing parameter preferences provided by the user. The ridesharing profile can be stored in a database”. Also, see Copeland Col. 18 lines 42-44, “the information submitted to the server 104 via the user interface display 440 can be used in generating the preference aspect of the ridesharing profile of the user”.) 
based on appended data from third-party sources including at least one of surveys, historic purchase habits, observed travel patterns, or online browsing activity, (Copeland Col. 4, “the database(s) store (s) data used by the system 100. Examples of data used by the system 100 include data about users, such as contact information, financial account information, personal information, ridesharing preference information, social media information, as well as information about user’s past experiences with the system”. Copeland Col. 18 lines 10-13, “preferences can be surveyed”) wherein the one or more first user attributes include at least one of a personality factor, an interest, a demographic factor, a preferred temperature, a preferred vehicle condition, or preference of genre of media, (referring back to applicant specification with regard to a demographic factor, in [0018], “one or more demographic factors (e.g., age, job, industry, political views, religious beliefs, etc.”) Copeland disclose in Col. 4 lines 30-32, “personal information (e.g., gender, age, income, political persuasion, religion, level of education, criminal record, etc.)”. Copeland Col. 8 line 9-12, “relevant objective parameter preference is the cleanliness of a vehicle”. (Examiner Note: e.g., preferred vehicle condition)) and wherein the one or more first user attributes are numerical indicating a degree to which the first user has a corresponding attribute and are determined based on rules that indicate a threshold number of [[instances]] determined from the appended data; (Copeland Col. 11, lines 34-, “yields at least a predefined reciprocal match score”. Copeland Col. 16 lines 16-21, “compares the ridesharing profile of the prospective passenger to the ridesharing profiles of any other passengers in the hailed vehicle and calculates individual and/or reciprocal match scores”. Copeland Col. 9 lines 56-, “enables the user to rate the other passengers in the vehicle, with the option N/A available in the event there were no other passengers in the vehicle”. Copeland Col. 8 Lines 50-, “the passenger comparison module 130 is configured to enhance the ridesharing experience of the prospective passenger (and, reciprocally, the experience of other passenger in the rideshare) by selecting the most desirable fellow passenger or passengers to ride in the vehicle with the prospective passenger. Fig. 8 disclose listing vehicles based on user input in fig. 6. Copeland Col. 8, “vehicle network module 128 may be more likely, all other things equal, to include a relatively clean vehicle in the subset of vehicles than it is to include a relatively dirty vehicle …. The objective parameter preference that a vehicle be rated at least a predefined minimum threshold for cleanliness …. The vehicles with the N largest vehicle values (N being a pre-defined positive integer). Col. 10, “subjective determinative parameter preferences are pre-set by the system …. A minimum reciprocal match score is required for a vehicle to be assigned to a prospective passenger, the minimum reciprocal match score can be pre-defined in the system”. Col. 18, pre-set based on information about the user gleaned by the system 100, e.g., via the data mining module 144”.)
determining a plurality of rides associated with the shared mobility service that are available to the first user, wherein each ride includes at least one of driver with one or more driver attributes and a rider with one or more rider attributes; (Copeland Col. 7 and Col. 14 lines 37-, “identifies one or more suitable vehicles in conjunction with one or more objective parameter preferences provided by the prospective passenger and/or one or more objective parameters that are predefined by the system 1001”. Copeland Col. 14, “identifies one or more suitable vehicles of the system 100 that meet or exceed a predefined minimum vehicle value …. The grouping can be based on objective and/or subjective parameters and preferences of the assigned prospective users, as well as preferences of any passengers who may already be riding in that vehicle”.)
[[running a trained machine-learning model]] to determine a propensity score between the first user and each of the plurality of rides, wherein a lookup is performed via accessing an application programming interface (API) (Copeland Col. 4 lines 15-20, “various interactive components inside and outside of the system 100 can interact via one or more application program interface (API)”.) and [[the trained machine-learning model]] matches attributes using [[a multi-dimensional]] propensity matrix indicating propensities between groups of attributes to determine propensity sub-scores for each pair of attributes corresponding to the first user and each attribute of each ride, and wherein each propensity score is a combination of respective propensity sub-scores (Copeland Col. 8, “point values can be assigned to each objective parameter preference based on that preference’s importance to the overall”.) between the first user and each ride; (see at least Copeland Col. 9 lines 1-26, “the passenger comparison module 130 determines that a vehicle from the subset anticipated to have one or more passengers already in the vehicle”. “a reciprocal match score is a measure of mutual compatibility among a plurality of users. For example, for a first user and a second user, a reciprocal match score can be calculated by comparing the parameter preferences (see col. 9 lines 40-50) of the first user with the parameter of the second user, and also comparing the parameter preferences of the second user with the parameters of the first user, the reciprocal match score being a composite result of those two comparison”. Also, see Copeland Col. 10 lines 7-15, “for a reciprocal match score to be high enough for a given pair of users to ride together, there must be a minimum level of reciprocal compatibility between the two users”. Copeland Col. 19, “the notification 470 indicates the prospective passenger’s individual match score (i.e., how compatible the prospective passenger’s preferences were with the vehicle’s passenger’s parameters” Examiner Note: see figure below Co-passenger match factor is a combination of respective propensity subscores between the first user and each ride)  
Note: Examiner interpret propensity score as reciprocal match score. 

    PNG
    media_image1.png
    654
    608
    media_image1.png
    Greyscale

ranking the plurality of rides based on the respective plurality of propensity scores; and, (Copeland Col. 8 , “the passenger comparison module 130 is configured to enhance the ridesharing experience of the prospective passenger (and, reciprocally, the experience of other passenger in the rideshare) by selecting the most desirable fellow passenger or passengers to ride in the vehicle with the prospective passenger (Examiner Note: “matching the best” rider or car is ranking, because one is picking the rider which is best matched (among other) to that car). Fig. 8 disclose listing vehicles based on user input in fig. 6. In Fig. 6 element 404 the user could specify how many other passengers can be in the car (with the option if “0” which indicate riding along). In Fig. 8 list vehicle available to the user. Fig. 6 and Col. 8 lines 21-25, “the objective parameter preference that a vehicle be rated at least a predefined minimum threshold for cleanliness” and Col. 19 lines 55-, “with the option N/A available in the event there were no other passengers in the vehicle”.) 

sending a ride opportunity to pick up the first user based on a highest rated ride;(referring back to applicant specification with regard to a ride opportunity, see [0026], “providing preferences to drivers and/or vehicles with higher score …. Opportunities to pick up highly-rated passengers”. Copeland disclose in Col. 8-9, “selecting a vehicle from the provided subset of vehicles based on a comparison of the prospective passengers … determine that a vehicle from the subset anticipated to have one or more passengers already in the vehicle when that vehicle will be in a position to pick up the prospective passenger is the vehicle option likely to provide the most desirable ridesharing experience to the prospective passenger and to the other passengers of the vehicle …. That yield the highest “match score” with the prospective passenger’s”.)wherein the one or more first user attributes are numerical indicating a degree to which the first user has a corresponding attribute and are determined based on rules that indicate a threshold number of instances determined from the appended data; running a trained machine-learning model to determine a propensity score between the first user and each of the plurality of rides, wherein a lookup is performed via accessing an application programming interface (API) and the trained machine-learning model matches attributes using a multi-dimensional propensity matrix indicating propensities between groups of attributes to determine propensity sub-scores for each pair of attributes corresponding to the first user and each attribute of each ride, and wherein each propensity score is a combination of respective propensity sub-scores between the first user and each ride; 
However, Rostamian teaches the following limitation: 
running a trained machine-learning model to determine a propensity score between the first user and each of the plurality of rides, wherein a lookup is performed via accessing an application programming interface (API) and the trained machine-learning model matches attributes using a multi-dimensional propensity [[matrix]] indicating propensities between groups of attributes to determine propensity sub-scores for each pair of attributes corresponding to the first user and each attribute of each ride, and wherein each propensity score is a combination of respective propensity sub-scores between the first user and each ride; (Rostamian [0032-0034], “variable value with various added weights. The weights and/or other criteria can be based on various factors such as those determined by optimization algorithms ….various recommendation algorithms can be used predict rider preference with respect to vehicles, drivers and/or other co-riders. A rider profile can be generated. The rider profile can include a set of rider preferences with respect to vehicle, drivers, and/or other co-riders that may be matched with the rider”. Rostamian [0039], “multidimensional automated ride-sharing optimization … relevant ride-sharing factors database 406  can include such information as: driver/vehicle profile 408, other rider profiles 410, rider profile 410 (e.g. the profile of the current user requesting the rider),   Rostamian [0050], “machine learning module 708 can include various machine learning and/or optimization functionalities. System 700 can utilize machine learning module 708 to optimize loop routes, rider-to-rider matches, rider-to-rider matches, rider-to-vehicle matches, etc. … algorithms to dynamically create a preference profile for a particular rider by detecting intersections of other rider attributes”. 
Copeland and Rostamian are both analogous art because they are both directed to the same field of endeavor grouping users based on preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Copeland invention by incorporating the method of Rostamian because Copeland can determine a propensity score between users by using a trained machine learning model, API, and the multi-dimensional (Rostamian [0032-0034]). 

Copeland in view of Rostamian disclose the claimed invention but, specifically fails to disclose wherein the one or more first user attributes are numerical indicating a degree to which the first user has a corresponding attribute and are determined based on rules that indicate a threshold number of instances determined from the appended data; a multi-dimensional propensity matrix 
However, Lehmann teaches the following limitation: 
wherein the one or more first user attributes are numerical indicating a degree to which the first user has a corresponding attribute and are determined based on rules that indicate a threshold number of instances determined from the appended data; (Lehmann [0022], “the evaluation comprises criteria such as cleanliness of the car or the person himself, kindless and friendliness of the driver or passenger, driving skills and further criteria. A user can evaluate and assign a grade to each of these criteria. The result of feedback information provided by one or multiple users can … have reaches a positive evaluation score exceeding a particular threshold”. Lehmann [0222], “Each particular specification or feature of a potential trip data object corresponds to one dimension of the vector. FIG. 3 depicts the dimensions dl 351, d2 352 and dn 350. Dimension dl 351 could, for example, represent the smoking habits of a user, d2 the user's taste in music and dn the earliest acceptable starting time. Each dimension has assigned a weight. The weight of some of the features, e.g. the taste in music, is thereby specified by the user in his user profile. The weight determines the impact of each dimension on the overall matching score. The overall matching score obtained by comparing the vectors of two potential trip data objects of two different users. [0238], “the higher the segment number of pick-up or drop-off location of a passenger, the lower the matching score of the passenger and the driver”. Also, see [0209])
running a trained machine-learning model to determine a propensity score between the first user and each of the plurality of rides, wherein a lookup is performed via accessing an application programming interface (API) and the trained machine-learning model matches attributes using a multi-dimensional propensity matrix indicating propensities between groups of attributes to determine propensity sub-scores for each pair of attributes corresponding to the first user and each attribute of each ride, and wherein each propensity score is a combination of respective propensity sub-scores between the first user and each ride;  (Lehmann [0083], “The roles are assigned by the trip sharing service dynamically and flexibly at the end of the matching method. In case both compared potential trip data objects specify that the corresponding user will under no circumstances act as driver (or as passenger), the matching method ensures that no two categorical passengers or two categorical drivers match with each other. According to further embodiments, other specifications of the compared potential trip data objects are compared as well, e.g. smoking habits, age, gender, the price, the driver/passenger preferences, mutual acquaintance and other parameters. According to a preferred embodiment, the comparison of two potential trip data objects is implemented as a comparison of two multi-dimensional vectors. Each dimension of a vector represents one specification of the corresponding potential trip data object, e.g. the smoking preference of the user or his taste in music. According to further embodiments of the invention, each dimension is associated with a weight. Lehmann [0210], “the comparison between the first and the second trip data object is implemented as a comparison of two multi-dimensional vectors whose dimensions are weighted. The comparison is executed on the trip related specifications, e.g. time and place of departure, and on user related specifications, e.g. smoking habits, driver/passenger preferences or taste in music. In step 181, the degree of congruency of both potential trip data objects is determined. According to a preferred embodiment of the invention, the degree of congruency is specified as a matching score. The higher the weight of a dimension of the compared vectors, the higher the impact of said dimension on the matching score”.)

Copeland and Lehmann are both analogous art because they are both directed to the same field of endeavor grouping users based on preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Copeland invention by incorporating the method of Lehmann because Copeland can determine the user attribute based on rules that indicate a threshold number of instances (Lehmann [0209]). Also, determine a sub-score by using a multi-dimensional matrix (Lehmann  [0210]) which provides an improved automatic multi-dimensional and adaptive matching for determining potential trip for user(s). 

Regarding claim 2: Cancelled 

Regarding claim 3:
Copeland in view of Rostamian in view of Lehmann teach the method of claim 1, 
Copeland further teaches wherein the trained [[machine-learning]] model, when executed by the shared mobility service management computing platform, outputs the propensity score for the vehicle associated with the driver based on inputs associated with the one or more first user attributes and one or more attributes associated with the rider of the vehicle. (see at least Copeland Fig. 8 Item “Co-passenger match factor: 3/5” Col. 12 lines 59-64, “the user interface 112 allows the user to interface with the system 100, e.g., to set up an account, log into or log out of an account, input information, request rideshare, enter or modify settings, parameters and preferences”. Also, see Copeland Col. 14, step 302, the user can submit characteristics about themselves, which identify one or more of the user’s actual parameters that may be relevant to other users’ desire to ride with them (and therefore relevant to calculating reciprocal match scores), and can also set modifiable determinative and relevant objective and subjective ridesharing parameter preferences as described above”. “In step 312, The passenger comparison 130 compares the ridesharing profiles of the prospective passenger to the ridesharing profiles of the passenger. The passenger comparison module 130 can calculate both individual and reciprocal match score. In some example vehicles that yield reciprocal and/or individual match score above predetermined thresholds are offered to the user as vehicle rideshare options”. Further see Copeland Figs. 4-5, process of retrieving information based on user input to calculate reciprocal match score. Note: Examiner interpret propensity score as reciprocal match score.) but, specifically fails to disclose wherein the trained machine-learning model
However, Rostamian teaches the following limitation: 
wherein the trained machine-learning model (Rostamian [0050], “machine learning module 708 can include various machine learning and/or optimization functionalities. System 700 can utilize machine learning module 708 to optimize loop routes, rider-to-rider matches, rider-to-rider matches, rider-to-vehicle matches, etc. … algorithms to dynamically create a preference profile for a particular rider by detecting intersections of other rider attributes”.) 
Copeland and Rostamian are both analogous art because they are both directed to the same field of endeavor grouping users based on preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Copeland invention by incorporating the method of Rostamian because Copeland can determine a propensity score between users by using a trained machine learning model, API, and the multi-dimensional (Rostamian [0032-0034]). 

Regarding claim 5: Cancelled
Regarding claim 6:
Copeland in view of Rostamian in view of Lehmann teach the method of claim 1, 
Copeland further teaches further comprising: responsive to receiving the user selection of the first vehicle, transmitting an instruction to an autonomous vehicle control system controlling the vehicle. (See at least Copeland Fig. 4 Col. 3 lines 5-6, “the vehicle 102 is autonomous or partially autonomous”. Also, see Copeland Col. 15 lines 7-18, “in a step 316 the prospective passenger selects a rideshare option. In a step 318, the vehicle corresponding to the selected rideshare option is dispatched and arrives at the location of the user device 106. In steps 320-322, the system verify the identity of the prospective passenger and granted access to the vehicle.) 
Regarding claim 7:
Copeland in view of Rostamian in view of Lehmann teach the method of claim 1,
Rostamian further teach further comprising: responsive to receiving the user selection of the first vehicle, transmitting an instruction to an application running on a device associated with a driver of the vehicle.  (see at least Rostamian [0044], “the OHMD can display various driver-related information such as a rider list, rider images, visually indicated riders to be picked up, augmented-reality maps of loops, driving directions, and/or other route indicators (e.g. based on current field of view, hear orientation, etc.,) 
Copeland and Rostamian are both analogous art because they are both directed to the same field of endeavor grouping users based on preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Copeland invention by incorporating the method of Rostamian because Copeland can transmit instruction information to driver device to pick up a rider, indicate the rider(s) preference and/or other information (Rostamian [0044]).

Regarding claim 8: 
Copeland in view of Rostamian in view of Lehmann teach the method of claim 1,
Rostamian further teach wherein the shared user preference is generated based on the first user profile and a profile associated with the passenger.  (see at least Rostamian [0040], “the automated ride sharing service can user information in multidimensional ride-sharing ….. the social network profiles of riders can help to determine the music and/or radio stations selected for the passengers based on their combined tastes”. Also, see Rostamian [0044], “The OHMD can display visually indicate rider preferences”. Rostamian [0049-0050], “machine learning and/or optimization functionalities to learn and/or predict implicit rider preferences. These learned and/or predicted rider preferences can also be utilized in the generation of rider profiles”. ) 
Copeland and Rostamian are both analogous art because they are both directed to the same field of endeavor grouping users based on preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Copeland invention by incorporating the method of Rostamian because Copeland can transmit instruction information to driver device to pick up a rider, indicate the rider(s) preference and/or other information (Rostamian [0044]).
Regarding claim 9:
Copeland in view of Rostamian in view of Lehmann teach the method of claim 1, 
Rostamian further teach wherein to comply with a shared user preference for the first user and the passenger comprises one or more of an instruction to set a temperature and an instruction to set a type of music. (see at least Rostamian [0040], “determine the music and/or radio stations selected for the passengers based on their combined tastes”. Also, see Rostamian [0044], “the OHMD can display visually indicate rider preferences (e.g., music preferences, vehicle temperature preferences, rider interaction preferences, etc.) 
Copeland and Rostamian are both analogous art because they are both directed to the same field of endeavor grouping users based on preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Copeland invention by incorporating the method of Rostamian because Copeland can transmit instruction information to driver device to pick up a rider, indicate the rider(s) preference and/or other information (Rostamian [0044]).

Regarding claim 11:
Claim 11 is the computing platform claim corresponding to the method claim 1 rejected above. Therefore, Claim 11 is rejected under the same rational as claim 1.  
Regarding claim 12:
Copeland in view of Rostamian in view of Lehmann teach the computing platform of claim 11, 
Copeland further teaches wherein to compare the one or more first user attributes to the one or more attributes of the passenger, the instructions cause the computing platform to generate, using a trained model, a propensity score indicating a compatibility of the first user and the passenger.

Referring to the applicant’s spec regarding propensity score [0019], “an algorithm may match attributes to one another with a propensity score. For example, an attribute of ‘like soccer’ may have a high propensity score when matched with a ‘like baseball’ attribute and a low propensity score when matched with ‘like knitting’ attribute”

(see at least Copeland Col. 9 lines 1-26, “the passenger comparison module 130 determines that a vehicle from the subset anticipated to have one or more passengers already in the vehicle”. “a reciprocal match score is a measure of mutual compatibility among a plurality of users. For example, for a first user and a second user, a reciprocal match score can be calculated by comparing the parameter preferences (see col. 9 lines 40-50) of the first user with the parameter of the second user, and also comparing the parameter preferences of the second user with the parameters of the first user, the reciprocal match score being a composite result of those two comparison”. Also, see Copeland Col. 10 lines 7-15, “for a reciprocal match score to be high enough for a given pair of users to ride together, there must be a minimum level of reciprocal compatibility between the two users”.)  
Note: Examiner interpret propensity score as reciprocal match score. 

Regarding claim 13:
Copeland in view of Rostamian in view of Lehmann teach the computing platform of claim 12, 
Copeland further teaches wherein the trained model, when executed by the computing platform, outputs the propensity score based on inputs associated with the one or more first user attributes and the attributes of the passenger. (see at least Copeland Fig. 8 Item “Co-passenger match factor: 3/5” Col. 12 lines 59-64, “the user interface 112 allows the user to interface with the system 100, e.g., to set up an account, log into or log out of an account, input information, request rideshare, enter or modify settings, parameters and preferences”. Also, see Copeland Col. 14, step 302, the user can submit characteristics about themselves, which identify one or more of the user’s actual parameters that may be relevant to other users’ desire to ride with them (and therefore relevant to calculating reciprocal match scores), and can also set modifiable determinative and relevant objective and subjective ridesharing parameter preferences as described above”. “In step 312, The passenger comparison 130 compares the ridesharing profiles of the prospective passenger to the ridesharing profiles of the passenger. The passenger comparison module 130 can calculate both individual and reciprocal match score. In some example vehicles that yield reciprocal and/or individual match score above predetermined thresholds are offered to the user as vehicle rideshare options”. Further see Copeland Figs. 4-5, process of retrieving information based on user input to calculate reciprocal match score. ) 
Note: Examiner interpret propensity score as reciprocal match score. 
Regarding claim 15: Cancelled 
Regarding claim 16:
Copeland in view of Rostamian in view of Lehmann teach the computing platform of claim 11, 
Copeland further teaches wherein, responsive to receiving the selection of the first vehicle to pick up the first user, the instructions cause the computing platform to transmit an instruction to an autonomous vehicle control system controlling the first vehicle. (See at least Copeland Fig. 4 Col. 3 lines 5-6, “the vehicle 102 is autonomous or partially autonomous”. Also, see Copeland Col. 15 lines 7-18, “in a step 316 the prospective passenger selects a rideshare option. In a step 318, the vehicle corresponding to the selected rideshare option is dispatched and arrives at the location of the user device 106. In steps 320-322, the system verify the identity of the prospective passenger and granted access to the vehicle.)
Regarding claim 17:
Copeland in view of Rostamian in view of Lehmann teach the computing platform of claim 11,  
 Rostamian further teach wherein, responsive to receiving the selection of the first vehicle to pick up the first user, the instructions cause the computing platform to transmit an instruction to an application running on a device associated with a driver of the first vehicle. (see at least Rostamian [0044], “the OHMD can display various driver-related information such as a rider list, rider images, visually indicated riders to be picked up, augmented-reality maps of loops, driving directions, and/or other route indicators (e.g. based on current field of view, hear orientation, etc.,) 
Copeland and Rostamian are both analogous art because they are both directed to the same field of endeavor grouping users based on preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Copeland invention by incorporating the method of Rostamian because Copeland can transmit instruction information to driver device to pick up a rider, indicate the rider(s) preference and/or other information (Rostamian [0044]).
Regarding claim 18:
Claim 18 is the non-transitory claim corresponding to the method claim 1 rejected above. Therefore, Claim 18 is rejected under the same rational as claim 1. 
Regarding claim 19:
Copeland in view of Rostamian in view of Lehmann teach the one or more non-transitory computer readable media of claim 18, 
Copeland further teaches wherein to compare the one or more first user attributes to the one or more attributes of the passenger, the instructions cause the computing platform to generate, using a trained model, a propensity score indicating a compatibility of the first user and the passenger.
Referring to the applicant’s spec regarding propensity score [0019], “an algorithm may match attributes to one another with a propensity score. For example, an attribute of ‘like soccer’ may have a high propensity score when matched with a ‘like baseball’ attribute and a low propensity score when matched with ‘like knitting’ attribute”

(see at least Copeland Col. 9 lines 1-26, “the passenger comparison module 130 determines that a vehicle from the subset anticipated to have one or more passengers already in the vehicle”. “a reciprocal match score is a measure of mutual compatibility among a plurality of users. For example, for a first user and a second user, a reciprocal match score can be calculated by comparing the parameter preferences (see col. 9 lines 40-50) of the first user with the parameter of the second user, and also comparing the parameter preferences of the second user with the parameters of the first user, the reciprocal match score being a composite result of those two comparison”. Also, see Copeland Col. 10 lines 7-15, “for a reciprocal match score to be high enough for a given pair of users to ride together, there must be a minimum level of reciprocal compatibility between the two users”.)  
Note: Examiner interpret propensity score as reciprocal match score. 

Regarding claim 20:
Copeland in view of Rostamian in view of Lehmann teach the one or more non-transitory computer readable media of claim 19, 
Copeland further teaches wherein the trained model, when executed by the computing platform, outputs the propensity score based on inputs associated with the one or more first user attributes and the attributes of the passenger.
(see at least Copeland Fig. 8 Item “Co-passenger match factor: 3/5” Col. 12 lines 59-64, “the user interface 112 allows the user to interface with the system 100, e.g., to set up an account, log into or log out of an account, input information, request rideshare, enter or modify settings, parameters and preferences”. Also, see Copeland Col. 14, step 302, the user can submit characteristics about themselves, which identify one or more of the user’s actual parameters that may be relevant to other users’ desire to ride with them (and therefore relevant to calculating reciprocal match scores), and can also set modifiable determinative and relevant objective and subjective ridesharing parameter preferences as described above”. “In step 312, The passenger comparison 130 compares the ridesharing profiles of the prospective passenger to the ridesharing profiles of the passenger. The passenger comparison module 130 can calculate both individual and reciprocal match score. In some example vehicles that yield reciprocal and/or individual match score above predetermined thresholds are offered to the user as vehicle rideshare options”. Further see Copeland Figs. 4-5, process of retrieving information based on user input to calculate reciprocal match score. ) 
Note: Examiner interpret propensity score as reciprocal match score.  
Regarding claim 21:
 Copeland in view of Rostamian in view of Lehmann teach the method of claim 1, 
Copeland further teaches further comprising:
Wherein the default score is a variable number assigned by the computing platform based on how much the first user prefers a vehicle without any passengers. (Copeland Col. 11, lines 34-, “yields at least a predefined reciprocal match score”. Copeland Col. 16 lines 16-21, “compares the ridesharing profile of the prospective passenger to the ridesharing profiles of any other passengers in the hailed vehicle and calculates individual and/or reciprocal match scores”. Copeland Col. 9 lines 56-, “enables the user to rate the other passengers in the vehicle, with the option N/A available in the event there were no other passengers in the vehicle”. Copeland Col. 8 Lines 50-, “the passenger comparison module 130 is configured to enhance the ridesharing experience of the prospective passenger (and, reciprocally, the experience of other passenger in the rideshare) by selecting the most desirable fellow passenger or passengers to ride in the vehicle with the prospective passenger. Col. 17 lines 59-60, “collecting subjective rideshare parameter preferences information”. Fig. 8 disclose listing vehicles based on user input in fig. 6 and figs. 7A-7B (variables)). Copeland Col. 8, “vehicle network module 128 may be more likely, all other things equal, to include a relatively clean vehicle in the subset of vehicles than it is to include a relatively dirty vehicle …. The objective parameter preference that a vehicle be rated at least a predefined minimum threshold for cleanliness …. The vehicles with the N largest vehicle values (N being a pre-defined positive integer). Col. 10, “subjective determinative parameter preferences are pre-set by the system …. A minimum reciprocal match score is required for a vehicle to be assigned to a prospective passenger, the minimum reciprocal match score can be pre-defined in the system”. Col. 18, pre-set based on information about the user gleaned by the system 100, e.g., via the data mining module 144”. ) 
Regarding claim 22:
 Copeland in view of Rostamian in view of Lehmann teach The method of claim 1, 
Examiner Note: with regard to current supply and demand, in the instant application ¶[0005] [0092], [0108] , “determine a plurality of vehicles to pick up the first user …. Ranks, based on propensity score, the vehicle carrying the second user in relation to the plurality of vehicles”.
Copeland further teaches wherein the ranking is further based on a current supply of available vehicles of the shared mobility service and on a current demand for trips. (See Copeland Col. 4 lines 28-60 a set of databased that includes information about the users and the vehicles. Copeland Col. 7 “when a user of the system 100 requests a rideshare (note: user have an option to choose to ride without any other user see fig. 6 element 404) … identifies a subset of vehicles of the entire set of vehicles that meet one or more objective …. Included in the of vehicles passed on to the passenger comparison module”.  Copeland Col. 8 & 10 , “the passenger comparison module 130 is configured to enhance the ridesharing experience of the prospective passenger (and, reciprocally, the experience of other passenger in the rideshare) by selecting the most desirable fellow passenger or passengers to ride in the vehicle with the prospective passenger (Examiner Note: “matching the best” rider or car is ranking, because one is picking the rider which is best matched (among other) to that car). Col. 19 lines 55-, “with the option N/A available in the event there were no other passengers in the vehicle”.)



Claims 4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al.  US 10,147,325 B1 (hereinafter Copeland) in view of Rostamian et al. US 2015/0204684 A1 (hereinafter Rostamian) in view of Lehmann et al. US 2011/0153629 (hereinafter Lehmann). Further, in view of Poornachandran et al. US 2018/0089605 A1 (hereinafter Poornachandran). 
Regarding claim 4:
Copeland in view of Rostamian in view of Lehmann teach the method of claim 2, but, specifically fails to disclose wherein the propensity score further indicates a compatibility of the first user and a driver of the first vehicle. 
However, Poornachandran teaches the following limitation:
wherein the propensity score further indicates a compatibility of the first user and a driver of the first vehicle. (see at least Poornachandran Figs. 3-5 [0019], “the characteristic ranking and scoring module 1100 may feed the passenger user’s pre-ride context along with pre-ride contexts  of nearby driver users into the machine learning model to determine a plurality of compatibility scores. The recommendation module 1090 may utilize these scores to recommend an appropriate driver to a passenger who needs a ride. For example, the recommendation module 1090 may select the driver with the highest compatibility score”. Also, see Poornachandran [0026], in some example, in addition to the context, driver profile information and passenger profile information may also be used. For example, users may input a number of topical interests and other preferences. In some examples, these interests may utilized as feature input into the model to determine a match”.)  
	Copeland and Poornachandran are both analogous art because they are form the same problem solving of calculating the compatibility score based on user(s) preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Copeland to indicate the compatibility of the first user and a driver of a vehicle (Poornachandran [0028][0029])
Regarding claim 10:
Copeland in view of Rostamian in view of Lehmann teach the method of claim 1, but, specifically fails to disclose further comprising: capturing audio or video information associated with the first user; and updating the first user profile based on the audio or video information. 
However, Poornachandran teaches the following limitation: 
further comprising: capturing audio or video information associated with the first user; and updating the first user profile based on the audio or video information.  (see at least Poornachandran Fig. 5 [0057] “item 5060, utilize observed emotions and feedback to create or tune”. Poornachandran [0037], “context determination and inference module 2080 may utilize this information to determine contexts of riders and passenger. Context event information may include video information from a video camera of a computing device (e.g., a video camera ….. information from microphone of the computing device, information from an accelerometer of the computing device, information from wearable sensors, information from vehicle sensors, and the like”.) 

Copeland and Poornachandran are both analogous art because they are form the same problem solving of calculating the compatibility score based on user(s) preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Copeland to include user information based on audio and/or video to know the status, emotion and other context information to determine passenger’s preferences and mood prior to and during the ride to enhance the users interaction and improve the quality of the rideshare experience (Poornachandran Fig. 2 [0016] & [0022])
Regarding claim 14:
Copeland in view of Rostamian in view of Lehmann teach the computing platform of claim 12 but, specifically fails to disclose wherein the propensity score further indicates a compatibility of the first user and a driver of the first vehicle. 
However, Poornachandran teaches the following limitation: 
wherein the propensity score further indicates a compatibility of the first user and a driver of the first vehicle. (see at least Poornachandran Figs. 3-5 [0019], “the characteristic ranking and scoring module 1100 may feed the passenger user’s pre-ride context along with pre-ride contexts  of nearby driver users into the machine learning model to determine a plurality of compatibility scores. The recommendation module 1090 may utilize these scores to recommend an appropriate driver to a passenger who needs a ride. For example, the recommendation module 1090 may select the driver with the highest compatibility score”. Also, see Poornachandran [0026], in some example, in addition to the context, driver profile information and passenger profile information may also be used. For example, users may input a number of topical interests and other preferences. In some examples, these interests may utilized as feature input into the model to determine a match”.)  
	Copeland and Poornachandran are both analogous art because they are form the same problem solving of calculating the compatibility score based on user(s) preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Copeland to indicate the compatibility of the first user and a driver of a vehicle (Poornachandran [0028][0029])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chun et al. US 2014/0089399 A1: Determining and communicating user’s emotional state 
Goldman-shenhar et al. US 2017/0316533 A1: Personal safety and privacy features for passengers of an autonomous vehicle based transportation system 
Mukherjee et al. US 2018/0033058 A1: Methods and systems for automatically creating and suggesting compatible ride-sharing groups. 
Lee et al. US 2018/0093631: Autonomous vehicle. 
ONG, Eng Hwee WO 2016/028228: system, method and apparatus for determining driving risk. 
Yan US 2018/0267557: Vehicle system and vehicle controller for controlling vehicle. 
Grimm et al. US 2018/0004211: Systems for autonomous vehicle route selection and execution. 
Guidotti R, Nanni M, Rinzivillo S, Pedreschi D, Giannotti F. Never drive alone: Boosting carpooling with network analysis. Information Systems. 2017 Mar 1;64:237-57. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                            /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624